Case 3:19-cv-17518-AET-LHG Document 4 Filed 09/03/19 Page 1 of 2 PageID: 21



Shalom D. Stone
STONE CONROY LLC
25A Hanover Road, Suite 301
Florham Park, NJ 07932
(973) 400-4181
Counsel for Plaintiffs

Andrew J. Pincus [Pro Hac Vice motion to be filed]
Archis A. Parasharami [Pro Hac Vice motion to be filed]
MAYER BROWN LLP
1999 K Street NW
Washington, DC 20006
(202) 263-3000
Counsel for Plaintiffs

Alida Kass
NEW JERSEY CIVIL JUSTICE INSTITUTE
112 West State Street
Trenton, NJ 08608
(609) 392-6557
Counsel for Plaintiff New Jersey Civil Justice Institute

Steven P. Lehotsky [Pro Hac Vice motion to be filed]
U.S. CHAMBER LITIGATION CENTER
1615 H Street, NW
Washington, DC 20062
(202) 463-5337
Counsel for Plaintiff Chamber of Commerce
of the United States of America

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

NEW JERSEY CIVIL JUSTICE INSTITUTE and
CHAMBER OF COMMERCE OF THE UNITED                          Case No. 19-cv-17518
STATES OF AMERICA,

                       Plaintiffs,
       v.

GURBIR S. GREWAL,
in his official capacity as Attorney General of the
State of New Jersey,

                       Defendant.



                                                            CERTIFICATION
                                                            PURSUANT TO           LOCAL
                                                            CIVIL RULE 11.2
Case 3:19-cv-17518-AET-LHG Document 4 Filed 09/03/19 Page 2 of 2 PageID: 22



                               RULE 7.1 DISCLOSURES

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff NEW JERSEY

CIVIL JUSTICE INSTITUTE, states that it has no parent corporation and no public

corporation owns more than 10% of its stock.

Dated: September 3, 2019                 Respectfully submitted,

                                         /s/ Shalom D. Stone
                                         Shalom D. Stone
                                         STONE CONROY LLC
                                         25A Hanover Road, Suite 301
                                         Florham Park, NJ 07932
                                         (973) 400-4181
                                         (973) 498-0070 (fax)
                                         sstone@stoneconroy.com
                                         Counsel for Plaintiffs




                                           -2-
